305 N.Y. 897 (1953)
In the Matter of The City of New Rochelle, Appellant, Relative to Acquiring Title to Real Property in Said City. Henry J. Gucker et al., Respondents, et al., Defendants.
Court of Appeals of the State of New York.
Argued May 26, 1953.
Decided July 14, 1953
Murray C. Fuerst, Corporation Counsel (Francis S. Claps of counsel), for appellant.
Robert H. Law, Jr., for respondents.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ.
Order affirmed, with costs; no opinion.